Title: IV. Final List of Queries, 17 July 1803
From: Harvie, Lewis
To: 


            
              17 July 1803
            
            
              
                Queries
                 1
                What are the best maps general, or particular of the whole or parts of the province? copies of them if to be had in print?
              
              
                
                 2
                What are the boundaries of Louisiana, and on what authority does each portion of them [rest?]
              
              
                
                 3
                What is the extent of the [sea coast from] the western mouth of the Missisipi called Piakemines?
              
              
                
                 4
                What is the distance due West from the same mouth  to the Western boundary?
              
              
                
                 5
                Into what divisions is the province laid off?
              
              
                
                 6
                What is the population of the province distinguishing between White and Black but excluding Indians on the East side of the Missisipi? of the settlement on the West side next the mouth? of each distinct settlement in the other parts of the province? and what the geographical position and extent of each of these settlements?
              
              
                
                 7
                Have they a militia? and what their numbers? what may be the number of free males between 18 & 45 years of age in the different settlements?
              
              
                
                 8
                As good an estimate as can be had of the Indian nations to wit their names, numbers and geographical position
              
              
                
                 9
                What are the foundations of their Land titles? and what their tenure?
              
              
                
                10
                Are there any feudal rights, such as ground rents, fines on alienation [droits de moulins], or any noblesse as in Canada?
              
              
                
                11
                What is the quantity of granted Lands, as near as can be estimated?
              
              
                
                12
                What is the quantity ungranted on the Island of New Orleans and in the settlement [adjacent on the West side]?
              
              
              
                
                13
                What are the lands appropriated to public use?
              
              
                
                14
                What public buildings fortifications, barracks or other fixed property belong to the public?
              
              
                
                15
                What is the quantity and general limits of Lands fit for the culture of sugar? and what proportion is granted and what ungranted?
              
              
                
                16
                [Whence is their] code of Laws derived? a copy of it if in print
              
              
                
                17
                [What are the courts in existence] and their jurisdictions? are they corrupt? are they popular? are they tedious in their proceedings?
              
              
                
                18
                What is the number of lawyers, their [fees &] their standing in society?
              
              
                
                19
                Are the people litigious? what is the nature of most lawsuits? are they for rights to land, personal  contracts, personal quarrels?
              
              
                
                20
                What would be the effect of the introduction of the trial by jury [in civil and criminal] courts?
              
              
                
                21
                What is the nature of  their criminal jurisprudence  [numbers and nature of crimes] punishments?
              
              
                
                22
                What public colleges and schools have they & can the Inhabitants generally read and write? what degree of information do they possess beyond that?
              
              
                
                23
                On what footing is the church and clergy? what [lands or] tythes have they? and what other sources of support?
              
              
                
                24
                What officers civil or military are appointed to each division [of the province] and to the general government, with a general definition of their powers?
              
              
                
                25
                By whom are they appointed are any [chosen] by the inhabitants?
              
              
                
                [26]
                [What emoluments] have they? and from what source [derived]?
              
            
            
              
                27
                 What are the local taxes paid in each division for the local expences of each division such as roads poor clergy schools salary of local officers? and by whom are they imposed?
              
              
                28
                What are the duties on imports and exports respectively, the gross amount of each  the place where levied? and the manner of paying them?
              
              
                29
                How are the officers paid who are employed in the collection? [whether by fees, daily or annual salary, or commission?]
              
              
                30
                What is the nett amount of those duties paid in the Treasury?
              
              
              
                31
                Are there any other general taxes levied in the province, whether 1. on land, income, or capitation 2. on transfer of real property, wills and inheritances. 3 on sales of merchandise 4 on [stamps or] records. 5. on manufactures by way of excise. 6 in any other way? the gross and nett amount of each? the time, place and manner of collecting and whether the collecting officers are paid by fees, commission or salary?
              
              
                32
                What are the expences of the province paid from the Treasury under the following heads 1. salaries of Governor Intendant, Judges, all other civil officers. 2. Military including fortifications, barracks &c. 3 [erection] and repairs of public buildings. 4 Colleges and schools. 5 pensions and gratuities. 6 Indians 7 Clergy. 8 roads and all other expences
              
              
                33
                What are the usual dilapidations of the public treasury 1 before it is collected by [smuggling & bribery] 2. in its [expenditure] by the unfaithfulness of the agent and contractors through whom it passes?
              
              
                [34]
                If the annual expenditure exceeds the annual revenue, in what manner is the deficiency made up?
              
              
                [35]
                [What is the] nature amount and depreciation of the paper currency?
              
              
                [36]
                On what funds does it rest? whether on provincial revenues which will remain pledged for its [redemption or on] the credit of the government?
              
              
                37
                Exclusively of paper currency are there any other debts incurred by the Spanish government? their amount? do they bear interest? are any evidences of the same in circulation? in what proportion are they due to inhabitants of the Province or of the U.S.? and to persons not inhabitants of either?
              
              
                38
                What is the annual amount of exports of articles of the growth or produce of the Province under following heads 1 Cotton. 2 Sugar and Molasses. 3 Indigo 4 Board planks, and wood generally 5 Lead. 6 Corn. 7 Furs and deer skins. 8 Horses cattle  9 all other articles
              
              
                39
                What proportion of those articles were exported to the U.S. during the last years of the last war? and what to other countries and what proportion of what was exported to other countries was exported in American vessels.
              
              
                40
                What is the annual amount of imports under following heads 1 Articles of the growth of the U.S. coming down the Missisipi. 2 articles of the growth of other countries distinguished as followeth Wines quantity and quality Spirits & brandies do Coffee Tea Pepper and spices cocoa and chocolate Refined sugar other West India articles Salt Segars and Spanish tobacco also quantity and quality. All other articles of European and East India manufacture being generally dry goods and hardware their value as far as practicable the quantities of each head.
              
              
                41
                What portion of these several importations is for the consumption of the Province? what portion for exportation particularly the articles which are not of the growth of the US? where are these last exported? by land or by sea? openly or with a design to a contraband trade?
              
              
                42
                What is the annual quantity of Indigo, cotton, sugar, and molasses particularly the two last made in the Province? what are the domestic manufactures [are there any] distilleries and sugar refineries?
              
              
                43
                What number of vessels and tonnage is required for the exportation of New Orleans? what for the importation? Is there any coasting trade? What species of vessels and tonnage imployed in do?
              
            
          